Citation Nr: 0121343	
Decision Date: 08/23/01    Archive Date: 08/29/01

DOCKET NO.  98-20 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for chronic right hand 
injury residuals.  

2.  Entitlement to service connection for chronic right wrist 
injury residuals.  


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The veteran had active service from May 1979 to September 
1980.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) which determined 
that the veteran had not submitted well-grounded claims of 
entitlement to service connection for chronic right hand 
injury residuals and chronic right wrist injury residuals and 
denied the claims.  In May 2000, the Board determined that 
the veteran had not submitted well-grounded claims of 
entitlement to service connection for chronic right hand 
injury residuals and chronic right wrist injury residuals and 
denied the claims.  The veteran subsequently appealed to the 
United States Court of Appeals for Veterans Claims (Court).  

In November 2000, the Secretary of the Department of Veterans 
Affairs (VA) submitted a Motion for Remand requesting that 
the May 2000 Board decision be vacated and the veteran's 
claims remanded to the Board for application of the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 4, 114 
Stat. 2096 (2000).  In March 2001, the Court vacated the May 
2000 Board decision and remanded the veteran's claims to the 
Board.  The veteran has been represented throughout this 
appeal by the American Legion.  


REMAND

Initially, the Board observes that the RO denied the 
veteran's claims of entitlement to service connection for 
both chronic right hand injury residuals and chronic right 
wrist injury residuals upon its determination that the 
veteran had not submitted well-grounded claims.  The statutes 
governing the adjudication of claims for VA benefits have 
recently been amended so as to remove the requirement of the 
submission of a well-grounded claim.  The amended statutes 
direct that, upon receipt of a complete or substantially 
complete application, the VA shall notify the veteran of any 
information and any medical or lay evidence not previously 
provided to the VA that is necessary to substantiate his 
claim.  The VA shall make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3, 4, 114 Stat. 2096, 2096-2099 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5103, 5103A, 5107).  The 
veteran's claims of entitlement to service connection have 
not been considered under the amended statutes.  Therefore, 
the claims must be returned to the RO.  Bernard v. Brown, 4 
Vet. App. 384 (1993).  

In his November 1998 Appeal to the Board (VA Form 9), the 
veteran conveyed that he was treated at the DeSoto 
Correctional Institution's medical facility when he was 
incarcerated there between 1981 and 1985.  In a June 2001 
written statement, the veteran advanced that there was 
additional relevant evidence at the Miami, Florida, VA 
Medical Center.  Clinical documentation of the cited 
treatment is not of record.  In reviewing a similar factual 
scenario, the Court has held that the VA should obtain all 
relevant VA and other governmental treatment records which 
could potentially be helpful in resolving the veteran's 
claim.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The veteran has not been afforded a VA examination for 
compensation purposes to determine whether he currently 
manifests any chronic right hand and right wrist injury 
residuals.  The VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination when such an examination is necessary to make a 
decision on the veteran's claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, §§ 3, 4, 114 Stat. 2097 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Accordingly, this case is REMANDED for the following action:

1.  The RO should request that the 
veteran provide information as to all 
treatment of his chronic right hand and 
right wrist injury residuals including 
the names and addresses of all health 
care providers.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should contact DeSoto 
Correctional Institution and all other 
identified health care providers and 
request that they forward copies of all 
available clinical documentation 
pertaining to treatment of the veteran 
for incorporation into the record.  

2.  The RO should request that copies of 
all relevant VA clinical documentation 
pertaining to treatment of the veteran, 
including that provided at the Miami, 
Florida, VA Medical Center, be forwarded 
for incorporation into the record.  

3.  The RO should then schedule the 
veteran for a VA examination which is 
sufficiently broad to accurately 
determine the current nature and severity 
of his chronic right hand and right wrist 
injury residuals, if any.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  
The examiner should express an opinion as 
to the etiology of all identified chronic 
right hand and right wrist disabilities 
and their relationship, if any, to the 
veteran's period of active service.  The 
claims file, including a copy of this 
REMAND, should be made available to the 
examiner.  The examination report should 
reflect that such a review was conducted.  

4.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000) is completed.  In particular, the 
RO should ensure that the new 
notification requirements and development 
procedures contained in sections 3 and 4 
of the Act (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, 5107) are 
fully met.  

5.  The RO should then readjudicate the 
veteran's claims of entitlement to 
service connection for chronic right hand 
injury residuals and chronic right wrist 
injury residuals.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The purpose of this REMAND is to allow for 
additional development of the record and due process of law.  
No inference should be drawn regarding the final disposition 
of the veteran's claims.  



		
	J. T. Hutcheson
Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


